 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, 
rors so that corrections can be included in the bound volumes. J.P. Transportation Co., Inc. and Teamsters Local Union No. 836, affiliated with the International Brotherhood of Teamsters, AFL±CIO. Case 9± CA±34932 July 8, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Pursuant to a charge filed on May 21, 1997, the General Counsel of the National Labor Relations Board issued a complaint on May 23, 1997, alleging 
that the Respondent has violated Section 8(a)(5) and 
(1) of the National Labor Relations Act by refusing the 

tification in Case 9±RC±16819. (Official notice is 
taken of the ``record'' in the representation proceeding 
as defined in the Board's Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).) The Respondent filed an answer admitting in 
plaint. tion for Summary Judgment. On June 5, 1997, the 
Board issued an order transferring the proceeding to 
the Board and a Notice to Show Cause why the motion 
should not be granted. The Respondent did not file a 
response. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bargain, but attacks the validity of the certification on 

resentation proceeding. All representation issues raised by the Respondent 
tation proceeding. The Respondent does not offer to 

viously unavailable evidence, nor does it allege any 
special circumstances that would require the Board to 

ceeding. We therefore find that the Respondent has not 
raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). 

ment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation with a facility in Middleton, Ohio, has been engaged in the transportation of freight. During the 12-month spondent in conducting its business operations de-scribed above, derived gross revenues in excess of 
$50,000 for the transportation of freight from points within the State of Ohio directly to points outside the ployer engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that the Union is 
a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held January 8, 1997, the Union was certified on May 6, 1997, as the exclusive 
collective-bargaining representative of the employees in the following appropriate unit: All mechanics and local and over-the-road drivers 
employed at or dispatched out of the Employer's ity, but excluding all dispatchers, truck masters, office clerical employees, professional employees, guards and supervisors as defined in the Act. The Union continues to be the exclusive representative 
under Section 9(a) of the Act. B. Refusal to Bargain Since May 14, 1997, on receipt of the certification referred to above, the Respondent, by letter, notified the Union that it would not recognize and bargain with lawful refusal to bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after May 14, 1997, to bargain with the Union as the exclusive collective-bargaining representative of employees in the appropriate unit, the fecting commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, derstanding in a signed agreement. 323 NLRB No. 201  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD ices of their selected bargaining agent for the period spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, J.P. Transportation Co., Inc., Middleton, Ohio, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with Teamsters Local Union No. 836, affiliated with the International Brotherhood 
of Teamsters, AFL±CIO, as the exclusive bargaining representative of the employees in the bargaining unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment, and if an understanding is reached, embody the understanding in a signed agreement: All mechanics and local and over-the-road drivers employed at or dispatched out of the Employer's ity, but excluding all dispatchers, truck masters, office clerical employees, professional employees, guards and supervisors as defined in the Act. (b) Within 14 days after service by the Region, post tached notice marked ``Appendix.''1 tice, on forms provided by the Regional Director for 
spondent and maintained for 60 consecutive days in conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
business or closed the facility involved in these pro-1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 

spondent at any time since May 21, 1997. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region 
attesting to the steps that the Respondent has taken to 
comply. Dated, Washington, D.C. July 8, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we 

dered us to post and abide by this notice. WE WILL NOT refuse to bargain with Teamsters Local Union No. 836, affiliated with the International 
Brotherhood of Teamsters, AFL±CIO, as the exclusive 
representative of the employees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees 
in the bargaining unit: All mechanics and local and over-the-road drivers 
employed at or dispatched out of our 2518 Oxford 

ing all dispatchers, truck masters, office clerical 
employees, professional employees, guards and 
supervisors as defined in the Act. J.P. TRANSPORTATION CO., INC. 